United States Court of Appeals
                       For the First Circuit

No. 20-2061

                      UNITED STATES OF AMERICA,

                          Plaintiff, Appellee,

                                    v.

LETTER FROM ALEXANDER HAMILTON TO THE MARQUIS DE LAFAYETTE DATED
                         JULY 21, 1780,

                           Defendant in Rem,

  ALDRICH L. BOSS, as personal representative for the estate of
                        STEWART R. CRANE,

                          Claimant, Appellant,

    COMMONWEALTH OF MASSACHUSETTS, Acting by and through The
                     Massachusetts Archives,

                          Claimant, Appellee.


                             ERRATA SHEET

          The opinion of this Court issued on October 6, 2021 is
corrected as follows:

          On page    3,    line   10,    replace   "Investigations"   with
"Investigation".

            On page 6, lines 2, 3, 5, and 8, replace "letter" with
"Letter".

            On page 12, footnote 4, replace "letter" with "Letter".

            On page 19, line 9, add quotation marks around "shall".

          On page 22, line 7, replace "Oneida Indian" with "Oneida
Indian Nation".